Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 1 of 8 PageID #: 303



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ____________________________________
                                      )
 PAUL BALZER,                         )
                                      )
      Plaintiff,                      )
                                      )
           v.                         )   C.A. No. 19-109 WES
                                      )
 TOWN OF JAMESTOWN, et al.            )
                                      )
      Defendants.                     )
 ____________________________________)


                              MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

         Before the Court are Plaintiff’s Motion for Judgment as a

 Matter of Law Pursuant to Rule 50(a), ECF No. 40, and Defendants’

 Rule 50 Motion for Judgment as a Matter of Law, ECF No. 41 (“Rule

 50 motions”). At trial, the parties stipulated that the jury would

 “deliberate on and answer specific interrogatories submitted to it

 by   the   Court”    and     that     the     Court     alone        would   “render[]   a

 verdict[,]”    though      it    “may      use    the       jury’s    answers    to   these

 interrogatories to guide its decision[.]”                     Oct. 2, 2020 Stip., ECF

 No. 37.     The parties subsequently filed their Rule 50 motions,

 which    pertain    solely      to    Count      II    of     the    Amended    Complaint,

 Plaintiff Paul Balzer’s state law breach of contract claim.                            See

 Am. Compl. ¶¶ 42-49, ECF No. 15.                 For the reasons explained below,

 this Court holds that Defendants (“the Town”) did not have the

 authority    to    terminate         the   Blue       Cross    Blue    Shield     benefits
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 2 of 8 PageID #: 304



 described in Article 12 § 1(h), (i) of the 2001-2004 Collective

 Bargaining Agreement (“CBA”) for Mr. Balzer when he turned sixty-

 five years of age, but did have the authority to terminate these

 benefits for his spouse, Janice Balzer.

 I.     BACKGROUND 1

        Plaintiff served as a police officer with the Jamestown, Rhode

 Island police department from 1971 through 2004.            Am. Compl. ¶¶

 12, 14; Defs.’ Answer to Pls.’ Am. Compl. (“Answer”) ¶ 8.            At the

 time of his retirement, Jamestown police officers were part of the

 CBA.       Am. Compl. ¶ 15; Answer ¶ 8.         Article XII, Section 1,

 Subsections (h) and (i) of the CBA provides:

        (h)   Blue Cross Blue Shield Managed Benefits Program/Family
              Plan with no reimbursable deductibles and no riders for
              all members of the bargaining unit who retire from the
              Jamestown Police Department upon reaching their normal
              retirement date, After March 1, 1991.
        (i)   The Town agrees to provide this coverage for retired
              employees until such time as they become eligible for
              equal or better coverage through future employment or
              through equal or better coverage supplied by a spouse’s
              employer. Retired employees will be allowed to purchase
              coverage for family members through the Town, at the
              rate the Town pays for the coverage.     Employees that
              leave the Town’s plan when equal or better coverage is
              available as detailed above, will be taken back under
              the Town’s coverage in the event of loss of these
              benefits.

 Pl.’s Trial Ex. 1.




        Except where noted otherwise, these factual findings are
        1

 based on the undisputed evidence at trial.
                                      2
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 3 of 8 PageID #: 305



        The Town paid for health insurance coverage for Mr. Balzer

 and his wife from the date of Mr. Balzer’s retirement in 2004

 through December 31, 2018.           In 2011 and 2012, Mr. Balzer had

 interactions with administrators from the Town who told him that

 the Town would terminate his and his spouse’s healthcare benefits

 when he turned sixty-five (which occurred in 2011), as he would be

 eligible to enroll in Medicare.       Despite these communications, the

 Town did not terminate these benefits until December 31, 2018.

 Mr. Balzer subsequently filed suit, arguing that the Town did not

 have   the    authority   to   terminate   his   and    his     spouse’s   health

 benefits. 2

 II.    LEGAL STANDARD

        The legal standard for granting judgment as a matter of law

 is the same as that of summary judgment.           See Reeves v. Sanderson

 Plumbing Products, Inc., 530 U.S. 133, 150 (2000) (“[T]he standard

 for granting summary judgment ‘mirrors’ the standard for judgment

 as a matter of law, such that ‘the inquiry under each is the

 same.’” (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 250–251 (1986))).       The Court must “review all of the evidence in

 the record” and “draw all reasonable inferences in favor of the

 nonmoving     party[.]”        Id.   The   Court       cannot    “consider    the



        Mr. Balzer also contends that the
        2                                                application of R.I.
 General Laws § 28-54-1 is unconstitutional,             but as this argument
 is not part of the Rule 50 Motions at issue             here, the Court does
 not address this claim or any others related            to it.
                                       3
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 4 of 8 PageID #: 306



 credibility    of   witnesses,    resolve    conflicts   in    testimony,    or

 evaluate the weight of the evidence.”              Richmond Steel Inc. v.

 Puerto Rican American Ins. Co., 954 F.2d 19, 22 (1st Cir. 1992).

       As the parties stipulated, the jury’s answers to the submitted

 interrogatories     at   trial   are   advisory,   and   the   Court   is   not

 required to follow their direction.          See Oct. 2, 2020 Stip.

 III. DISCUSSION

       A.    Paul Balzer

       “In assessing whether contract language is ambiguous,” under

 Rhode Island law, words are given “their plain, ordinary, and usual

 meaning.”     Furtado v. Goncalves, 63 A.3d 533, 537 (R.I. 2013)

 (citation omitted); see also Narragansett Jewelry Co. v. St. Paul

 Fire and Marine Ins. Co., 555 F.3d 38, 41 (1st Cir. 2009).              Where

 “a contract is clear and unambiguous by its terms,” the contract’s

 “meaning should be determined without reference to extrinsic facts

 or aids.”     Furtado, 63 A.3d at 537 (citing Garden City Treatment

 Ct’r, Inc. v. Coordinated Health Partners, Inc., 852 A.2d 535, 542

 (R.I. 2004)).       The “subjective intent of the parties is of no

 moment.”      Id.   (emphasis     omitted)    (citing    Young   v.    Warwick

 Rollermagic Skating Ct’r, Inc., 973 A.3d 553, 560 (R.I. 2009)).

 Here, Article XII, Section 1, Subsection (h) of the CBA provides

 that “all members of the bargaining unit who retire from the

 Jamestown Police Department upon reaching their normal retirement

 date” are entitled to the “Blue Cross Blue Shield Managed Benefits

                                        4
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 5 of 8 PageID #: 307



 Program/Family     Plan   with   no   reimbursable     deductibles    and    no

 riders.”   Subsection (i) states that “[t]he Town agrees to provide

 this coverage for retired employees until such time as they become

 eligible for equal or better coverage through future employment or

 through equal or better coverage supplied by a spouse’s employer.”

       The plain, unambiguous meaning of this language is that

 members of the collective bargaining unit who retire from the

 Jamestown Police Department at or after the normal retirement date

 are entitled to this type of health insurance through retirement,

 unless they become eligible for equal or better coverage, either

 through future employment or through a spouse’s employment.                With

 respect to Mr. Balzer, he retired at the appropriate age under the

 CBA, and he never became eligible for equal or better coverage

 through employment after his retirement from the Department, nor

 through his spouse’s employer.         While Mr. Balzer was employed at

 Wyndham    Resorts   International        after   retirement,   he   was    not

 eligible for equal and better coverage through that employer. Paul

 Balzer Trial Test., Oct. 1, 2020.          There is no language describing

 other ways in which the Town could terminate this benefit.             There

 is no need to examine extrinsic facts or subjective intent – and

 even if the Court were to do so, the extrinsic facts would weigh

 in favor of Mr. Balzer receiving this continued benefit, as the

 Town continued to pay for his Blue Cross Blue Shield plan well

 past his retirement age.         While the jury reached the opposite

                                       5
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 6 of 8 PageID #: 308



 conclusion, that conclusion does not overcome the CBA’s plain

 language.    As the plain language of the CBA clearly provides that

 Mr. Balzer is entitled to the Blue Cross Blue Shield plan promised

 in the CBA, this Court finds in favor of Plaintiff on this issue.

       B.    Janice Balzer

       With respect to Janice Balzer, the CBA is not so clear.              As

 described above, Article XII, Section 1, Subsection (h) of the CBA

 provides that “all members of the bargaining unit who retire from

 the   Jamestown    Police    Department     upon   reaching    their   normal

 retirement date” are entitled to the “Blue Cross Blue Shield

 Managed     Benefits    Program/Family      Plan   with   no    reimbursable

 deductibles    and     no   riders.”       Subsection   (i)    provides   that

 “[r]etired employees will be allowed to purchase coverage for

 family members through the Town, at the rate the Town pays for the

 coverage.” These provisions are at odds with each other and create

 ambiguity, as the first suggests that Mr. Balzer’s spouse would be

 included under the Blue Cross Blue Shield plan, while the second

 suggests that Mr. Balzer must purchase coverage from the Town for

 his spouse if he wants his spouse to be covered as well.

       Under Rhode Island law, if a contract’s language is ambiguous,

 the Court examines extrinsic evidence to determine the parties’

 intent.    Henrikson v. Town of East Greenwich, 94 F. Supp. 3d 180,

 188 (D.R.I. 2015) (citing Elena Carcieri Trust-1988 v. Enter. Rent-

 A-Car Co., 871 A.2d 944, 947 (R.I. 2005)).              At trial, Plaintiff

                                        6
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 7 of 8 PageID #: 309



 and Defendants each provided extrinsic evidence in support of their

 positions.    Mr. John Dube, a member of the union who negotiated on

 the union’s behalf for the CBA at issue here, testified that

 spouses     are   included    within     the    health   insurance     coverage

 provisions of the CBA.         John Dube Trial Test., Oct. 1, 2020.

 Former Jamestown Town Administrator Andrew Nota, by contrast,

 testified that he interpreted the CBA to mean that all Blue Cross

 Blue Shield healthcare benefits ended once retirees reached sixty-

 five years of age, included any benefits for spouses.             Andrew Nota

 Trial Test., Oct. 1, 2020.       As substantial evidence supports each

 side, interpretation of the contract as to Mrs. Balzer is a close

 call. Taking the jury’s answer to this part of the interrogatories

 into consideration, this Court finds that the scales tip in favor

 of Defendants as to this issue.

 III. CONCLUSION

       The Court holds that the CBA did not give the Town the

 authority    to   terminate    the     Blue    Cross   Blue   Shield   benefits

 described in the CBA for Mr. Balzer when he turned sixty-five years

 of age.      However, the Town did have contractual authority to




                                         7
Case 1:19-cv-00109-WES-PAS Document 44 Filed 08/10/21 Page 8 of 8 PageID #: 310



 terminate these benefits for his spouse.        Judgment shall enter for

 Defendants with regards to Janice Balzer’s benefits.


 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: August 10, 2021




                                      8
